DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/27/2022 amended claim 3.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Burke in view of Scherer from the office action mailed 1/27/2022; therefore this rejection is maintained below.  

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 has the wrong status identifier – should be “currently amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al., US Patent Application Publication No. 2014/0224444 (hereinafter referred to as Burke) in view of Scherer et al., US Patent Application Publication No. 2009/0186787 (hereinafter referred to as Scherer).  
Regarding claims 3-13, Burke discloses provides processes for die casting metals which are more energy efficient and less expensive than the current metal die casting processes.  The die casting processes discussed herein utilize a water-soluble die release fluid and hydraulic equipment which uses water-insoluble hydraulic fluid.  By doing so, the hydraulic fluid and die release fluid present in the waste collected from the die casting process can be collected via separation techniques.  One or both of the collected hydraulic fluid and die release fluid may then be re-used in the same die casting process, another die casting process, or another processes altogether.  The die release fluid is an oil in water emulsion comprising water, silicones in a concentration of less than 50 wt%, surfactants and a hydrocarbon solvent/mineral oil that can be sprayed into the die (as recited in claims 8-12) (see Abstract and Para. [0033]-[0036], [0042] and [0053]-[0054]).       

Scherer discloses lubricant compounds with a good shear stability defined by the loss of the kinematic viscosity at 100°C, containing base oil and 10-34 wt% of a synthetic complex ester, the complex ester having a kinematic viscosity at 40°C of greater than 400 and up to 50,000 mm2/s and being obtained by reaction of polyols, monocarboxylic acids and dicarboxylic acids and has to have the molecular weight recited in the instant claims as the kinematic viscosity overlaps that recited in the instant claims and the molecular weight is directly proportional to the kinematic viscosity (see Abstract and Para. [0031]-[0033]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ester compounds of Scherer in the composition of Burke in order to enhance the seal compatibility properties of the composition (Para. [0042] of Scherer).  

Regarding claims 14-20, see discussion above.  
 
Response to Arguments
Applicants’ arguments filed 1/27/2022 regarding claims 3-20 have been fully considered and are not persuasive.  
Applicants argue that the combination of references discussed above do not read on the claims as instantly recited because Scherer (which teaches the polymers of claims 3-4) is not concerned with die casting as disclosed in Burke and the claims as instantly recited.  This argument is not persuasive.  The motivation to combine the 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicants also argue that the polymer of Scherer does not read on claim 4 as claim 4 requires an unsaturated dicarboxylic acid.  This argument is also not persuasive.  Scherer explicitly discloses the use of dicarboxylic acids and acids that are unsaturated.  For this reason the examiner is of the position that one of ordinary skill in     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771